Citation Nr: 0529508	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for the claimed 
residuals of lacerations of the right arm.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right rib 
fracture.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1943 to March 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that new and material 
evidence had not been received in order to reopen the 
veteran's service connection claim for fractured ribs.  

The RO also denied service connection claims for residuals of 
lacerations of the right arm and degenerative joint disease 
of the right shoulder, status post rotator cuff repair.  

The RO denied the veteran's original claim of service 
connection for fractured right ribs in an unappealed April 
1946 decision.  

The Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
the veteran's claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett 
v. Brown, 8 Vet. App 1 (1995).  As such, the issue in 
appellate status is as listed hereinabove.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at hearing held in August 2005.  

Pursuant to an August 2, 2005 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  The currently demonstrated right shoulder degenerative 
joint disease is shown as likely as not to be due to an 
injury suffered during the veteran's period of military 
service.  

3.  The veteran currently is not shown to suffer from 
residual right arm lacerations due to his military service.  

4.  In an April 1946 decision, the RO denied the claim of 
service connection for right rib fractures.  No timely appeal 
was filed.  

5.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  

6.  The veteran currently is not shown to suffer the residual 
disability that can be attributed to right rib fractures 
sustained due to an injury during his period of active 
service in World War II.  





CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right shoulder disability manifested by degenerative joint 
disease is due to injury that was incurred in service.  38 
U.S.C.A §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  The veteran is not shown to have a disability manifested 
by residuals of right arm laceration due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002). 38 C.F.R. §§ 3.303, 
3,307, 3.309 (2004).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a right rib fracture.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  

4.  The veteran is not shown to have a disability manifested 
by right rib fracture residuals due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002). 38 C.F.R. §§ 3.303, 
3,307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims for service connection 
for a right shoulder disorder and right arm laceration, the 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In VCAA letters dated in January 2002, April 2002, November 
2002, and November 2003 RO informed the veteran of the 
medical and other evidence needed to substantiate his claims 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the February 2004 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent regulatory provisions 
regarding his claims of service connection.  The veteran was 
provided the regulations pertaining to VA's duty to assist in 
the development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded 
personal hearing in August 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claims.   

With regard to the veteran's application to reopen his 
service connection claim for right rib fracture, nothing in 
the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These 
changes do not apply to the veteran's application to reopen 
as it was received prior thereto.  

Given the action taken by the RO in developing this matter, 
further action is not required prior to de novo consideration 
of the reopened claim of service connection for right rib 
fracture residuals.  


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Right Shoulder

The veteran claims service connection for a right shoulder 
condition as the residual of an injury from an August 1943 
incident when he reports having fallen a distance of 15 feet 
on to concrete.  He reports being hospitalized for a 3-day 
period for treatment of a dislocated right shoulder, 
fractured ribs and lacerations of the right arm.  

A review of the veteran's service medical records does not 
reflect any treatment of the veteran's claimed injuries.  The 
veteran's discharge physical examination report dated in 
March 1945 was negative for any defects other than defective 
vision and draining pilonidal cyst.  

However, the veteran reports that, in an August 1943 
memorandum from the Officer-in-Charge at the Stevedore School 
to the veteran, the veteran was authorized to receive new RC 
clothes.  It was noted that the veteran's clothes were "torn 
or destroyed as a result of the accident at the Dock Area, 
August 17."  

In further support of his claim, the veteran submitted a 
buddy statement from a fellow crewmember who participated in 
the in-service stevedore training exercise that resulted in 
injury.  

This crewmember stated that, in August 1943, an accident 
occurred during a training exercise in which a platform on 
which the crew was standing collapsed, injuring several men 
including the veteran.  The crewmember reported the veteran 
suffered three broken ribs and a dislocated shoulder and that 
he was hospitalized for a 3-day period.  

The veteran has testified that, since this in-service injury, 
he had right shoulder limited motion and pain that later 
required rotator cuff surgery in June 1998.  In an April 2001 
VA treatment record, the veteran's 1943 in-service injury was 
noted to include a dislocated right shoulder and rib 
fractures.  

The private medical records dated in from 1996 to May 1998 
reflect the veteran's complaints of right shoulder pain and 
difficulty raising the right arm.  The X-ray studies reflect 
severe glenohumeral joint degenerative disease with a large 
loose body within the subscapularis bursa and moderate 
acromioclavicular joint degenerative disease.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether he has 
current disability of the right shoulder that can be 
attributed to the injury that reportedly was incurred in 
service.  

In view of the foregoing, the Board finds that the medical 
evidence establishes that the veteran suffers from shoulder 
disability that as likely as not is due to injury during 
military service.  

In this case, the Board relies on the veteran's competent 
testimony regarding a continuity of right shoulder symptoms 
since service and the lack of medical evidence that 
establishes any other etiology of right shoulder disability 
manifested by degenerative joint disease.  

By extending the benefit of the doubt to the veteran, service 
connection for a right shoulder disability manifested by 
degenerative joint disease is warranted.  


Right arm lacerations 

A review of the veteran's service medical records reflects no 
complaint or treatment for right arm lacerations.  A report 
of medical examination at separation in March 1946 reflects 
no defects or clinical findings related to a right arm 
condition or any skin condition.  

While the veteran has submitted a buddy statement regarding 
the nature of his in-service injury, no comment is made 
regarding any laceration injury to the right arm.  The buddy 
statement only reflects a report of the veteran's shoulder 
dislocation and rib fracture.  

Also, the August 1943 memorandum that authorized the veteran 
to receive new RC clothes does not constitute evidence of any 
particular injury.  The memorandum serves merely to confirm 
that the veteran was involved in an in-service accident that 
resulted in the need for the issuance of new recruit 
clothing.  

Further, the Board notes that, based on a review of the 
medical evidence of record, there is no evidence of any 
current right arm laceration residuals.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

In this case, the veteran has testified that he has right arm 
scarring; however, the record lacks any objective evidence 
that the scarring results in a chronic disability.  He stated 
that he did not receive stitches to repair his right arm, but 
that wood slivers were removed as a result of his fall.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In this regard, the veteran has only claimed a continuity of 
symptoms related to his right shoulder dislocation and fib 
fractures.  As such, the competent evidence of record does 
not establish a causal connection between any currently 
demonstrated residual right arm scarring and the in-service 
injury.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102.  


New and material evidence to reopen the claim for 
service connection for right rib fracture

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the April 1946 
denial of service connection for a right rib fracture.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a right rib fracture subsequent to 
the April 1946 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence consists of the veteran's personal hearing 
testimony, as well as, private medical evidence that reflects 
a 1991 motor vehicle accident that resulted in the rib 
fractures.  

Also, there is VA medical evidence that reflects the medical 
history reported by the veteran that includes reference to 
the 1943 in-service injuries sustained form a fall from a 
hatch, to include shoulder dislocation and rib fractures.  

Further, the veteran submitted a buddy statement that 
corroborated the nature of his in-service injury to the ribs 
as a result of an accident that occurred during stevedore 
training in-service.  

As such, the Board concludes that the aforementioned evidence 
is of such significance that it must be considered in order 
to fairly decide the merits of the veteran's claim of service 
connection for right rib fracture.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is therefore 
reopened.  

Having reopened the aforementioned claim, the Board will 
proceed to adjudicate it on a de novo basis along with the 
veteran's other claims for service connection.  

Because the Board has already determined that the RO has 
satisfied the notification and assistance requirements of 
VCAA, the Board believes that the veteran will not be 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


Right rib fracture

The veteran is seeking service connection for right rib 
fractures.  He asserts that his right rib fracture disability 
developed as a result of an injury incurred while on active 
duty.  

Having reviewed the complete record, however, the Board finds 
that the preponderance of the credible and probative evidence 
is against a finding that the veteran has current right rib 
fracture residuals that were incurred as a result of any 
injury or incident in service.  

Although the veteran may sincerely believe that he incurred 
this disability as a result of being exposed to a 15-foot 
fall from a hatch during service, he is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In this case, the Board notes that the record lacks evidence 
of any current disability due to any service-related rib 
fracture injury.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

The veteran has testified that he has was treated for rib 
fractures and that x-rays were taken; however, the veteran's 
service medical records do not reflect such treatment.  The 
report of physical examination at separation in March 1946 
was negative for any findings of rib fracture or bone 
defects.  

Likewise, the veteran's post-service medical records lack any 
objective evidence that the claimed rib fracture residuals 
related to service have resulted in a chronic disability.  
There is only reference of a 1991 motor vehicle accident in 
which the veteran suffered fractures of the right side, 6th 
and 7th ribs.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In this regard, the veteran has claimed a continuity of 
symptoms related to his right rib fractures.  

However, as noted previously, the competent evidence of 
record does not establish a causal connection between any 
currently demonstrated residual right rib fracture residuals 
and the in-service injury.  His assertions of having 
continuous symptoms since service are not supported by 
competent evidence.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102.  




ORDER

Service connection for right shoulder disability manifested 
by degenerative joint disease is granted.  

Service connection for right arm laceration residuals is 
denied.  

Service connection for right rib fracture residuals is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


